Citation Nr: 1750887	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to August 1967, with other periods of verified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

It is as likely as not that the Veteran's tinnitus is causally related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. § 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran seeks service connection for tinnitus which he testified first manifested in-service.  Turning to the record, a February 2015 VA examination report notes a current diagnosis.  Further, in-service noise exposure has been conceded through the grant of service connection for bilateral hearing loss.  See April 2010 Rating Decision.  What remains for consideration is a nexus between the Veteran's in-service noise exposure and his current tinnitus. 
 
In February 2015, a VA examiner opined that the Veteran's tinnitus was at least as likely as not related to his in-service noise exposure.  This opinion was predicated on the Veteran's statements and conceded noise exposure.  That said, the record also includes the Veteran's competent reports of experiencing ringing in his ears in and since service.  See January 2009 Correspondence, June 2006 Statement in Support of Claim, and Board Hearing Transcript.  Within this evidence, the Veteran has credibly explained why on 2010 audiological testing he denied tinnitus.  He essentially indicated becoming so accustomed to the sound that he did not realize it was a separate disability from his hearing loss.  Id.  The Board finds these statements reasonable and credible and the collective record sufficient to warrant service connection.

Acknowledgement is given to the negative nexus opinion of record.  However, as this examiner did not consider the Veteran's explanatory assertions made on Board hearing, this opinion is afforded no more value than the aforementioned positive evidence.  Further as the claim is being granted, any additional discussion of negative evidence is irrelevant.

In light of the positive VA opinion and the Veteran's credible statements, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current tinnitus is related to his military service.  See 38 C.F.R. § 3.303.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


